EVANS, J.
In this case the verdict was returned for plaintiffs on Saturday.
Motion for new trial was filed the Wednesday following. The statute requires motions for new trials (except for newly discovered evidence, etc.), to be filed within *195three days after the rendition of the verdict.
Wm. Littleford, for plaintiffs.
John F. Follett, for defendant.
The question here raised is, whether in counting the three days, Sunday should be included. If so, then Tuesday would have been the last day for filing the motion, and the defendant was too late.
At common law Sunday has always been held to be dies non as to all matters to be transacted in court, and unless this rule be changed by statute it should be followed. There seems to be no legislation in Ohio that affects a case like this, nor do I find the precise question adjudicated in this State. Tn the case of National Bank v. Williams, 46 Mo. 17, in a case precisely like this, and under a statute as to filing motions for new trials similar to our own, it was held that Sunday was not included in the time for filing, but that the party had the full statutory number of days, excluding Sunday, within which to file his motion. I conclude, both under the rule a common law, and m the light of the decision referred to, that Sunday should not be counted as one of the three days, and that the motion was filed in time.